UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 0-10707 ————— THERMODYNETICS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 06-1042505 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 651 Day Hill Road, Windsor, CT06095 (Address of Principal Executive Office) (Zip Code) 860-683-2005 (Registrant’s telephone number, including area code) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at December 31, 2010 Common stock $.01 Par Value 4,600,306 Shares Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 2 Consolidated Balance Sheets December31, 2010 and March 31, 2010 2 Consolidated Statements Of Income Three Months Ended December 31, 2010 and 2009 3 Consolidated Statements Of Income Nine Months Ended December 31, 2010 and 2009 4 Consolidated Statements Of Cash Flows Nine Months Ended December 31, 2010 and 2009 5 Notes To Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risks. 11 Item 4T. Controls and Procedures. 11 PART II OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 13 Item 5. Other Information. 13 Item 6. Exhibits. 13 SIGNATURES 14 PART I:FINANCIAL INFORMATION Item 1. Financial Statements THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in 000's) December31, March31, ASSETS CURRENT ASSETS Cash $ $ Cash - restricted - Marketable securities 45 Prepaid expenses and other current assets 32 14 Total current assets PROPERTY, PLANT AND EQUIPMENT, net DEFERRED INCOME TAXES - OTHER ASSETS Investments - at equity - Related party receivables - 42 Other 32 77 Total other assets 32 $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Line of credit $ $ Accounts payable Accrued expenses and taxes Current portion of long-term debt Total current liabilities LONG-TERM LIABILITIES Long-term debt, less current maturities above 1 13 Long-term liabilities from discontinued operations - Total long-term liabilities 1 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Common stock, par value $.01 per share; authorized 25,000,000 shares 46 46 Additional paid-in capital Accumulated other comprehensive income (loss) ) 16 Deficit ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED DECEMBER 31, (UNAUDITED) (in 000's, except earnings per share) REVENUES Consulting fee and rental income $ $ OPERATING EXPENSES 80 Income (loss) from operations 54 ) EQUITY IN EARNINGS OF UNCONSOLIDATED SUBSIDIARY - ) OTHER INCOME (EXPENSE) Other, net 2 Interest expense ) ) Realized Loss on Impairment - - Gain on sale of stock - 79 ) Income (loss) before provision for income taxes and extraordinary item ) PROVISION FORINCOME TAXES (5
